UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2012. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 11, 2012 there were 36,300,585 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of January 31, 2012 and April 30, 2011 3 Statements of Income and Other Comprehensive Income for the three and nine months ended January 31, 2012 and 2011 4 Statements of Cash Flows for the three and nine months ended January 31, 2012 and 2011 5 Notes to the Financial Statements 6 Condensed Consolidated Financial Statements – Unaudited Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 1B. Unresolved Staff Comments 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults upon Senior Securities 46 Item 4. Reserved 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 47 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31,2,2011 (Unaudited) January 31, 2012 April 30, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,296,153 $ 4,914,425 Accounts receivables 27,963,397 24,017,391 Prepaid and other current assets 23,646,226 28,641,462 Other receivables 789,707 2,586,147 Inventories 10,021,924 6,633,019 Total current assets 69,717,407 66,792,444 Property, plant, equipment, and mine development, net 116,469,383 96,479,552 Construction-in-progress 45,388,396 44,943,609 Intangible assets, net 802,893 902,555 Goodwill 3,077,183 2,988,175 Restricted Cash 565,606 544,588 Long term receivable 6,874,968 7,272,828 Related party notes receivable 5,895,978 7,428,574 Total non-current assets 179,074,407 160,559,881 TOTAL ASSETS $ 248,791,814 $ 227,352,325 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payables $ 3,099,413 $ 3,439,460 Accrued and other liabilities 925,320 717,298 Other payables 6,379,766 7,546,391 Related party payables 15,521,963 17,264,815 Due to officers 1,068,800 1,070,000 Taxes payables 20,440,859 18,835,276 Customer deposits 2,114,038 4,338,424 Shares to be issued 271,524 - Bank loans 4,594,787 5,385,030 Total current liabilities 54,416,470 58,596,694 LONG-TERM LIABILITIES Long-term payable 800,000 800,000 Asset retirement obligation 2,160,091 1,978,877 Total long-term liabilities 2,960,091 2,778,877 Total Liabilities 57,376,561 61,375,571 EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 32,992,151 and 32,277,579 shares issued and outstanding at January 31, 2012 and April 30, 2011 respectively) 32,992 32,278 Additional paid-in capital 54,629,134 48,420,321 Accumulated other comprehensive income 11,336,067 6,502,542 Retained Earnings 91,923,639 81,888,339 Treasury stock (143,093 shares and 1,259,000 shares at January 31, 2012 and April 30, 2011 respectively) (123,768) (396,859) Total L & L Energy stockholders' equity 157,798,064 136,446,621 Non-controlling interest 33,617,189 29,530,133 Total equity 191,415,253 165,976,754 TOTAL LIABILITIES AND EQUITY $ 248,791,814 $ 227,352,325 The accompanying notes are an integral part of these consolidated financial statements 3 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPRHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 (Unaudited) For The Three Months Periods Ended January 31, For The Nine Months Periods Ended January 31, 2012 2011* 2012 2011* NET REVENUES $ 30,192,688 $ 65,894,584 $ 108,699,834 $ 178,642,209 COST OF REVENUES 21,421,144 44,504,406 79,343,401 119,374,564 GROSS PROFIT 8,771,544 21,390,178 29,356,433 59,267,645 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 1,014,187 1,710,726 4,559,089 4,447,667 Selling, general and administrative expenses, excluding salaries and wages 2,356,848 3,169,118 8,741,739 9,295,726 Total operating expenses 3,371,035 4,879,844 13,300,828 13,743,393 INCOME FROM OPERATIONS 5,400,509 16,510,334 16,055,605 45,524,252 OTHER INCOME (EXPENSE): Interest income (expense) (45,760) (285,359) 260,895 (456,827) Other income (expense) 160,387 444,341 (1,088,447) 852,459 Total other income (expense) 114,627 158,982 (827,552) 395,632 INCOME BEFORE PROVISON FOR INCOME TAXES 5,515,136 16,669,316 15,228,053 45,919,884 LESS PROVISION FOR INCOME TAXES 618,140 2,147,548 1,992,474 6,337,053 INCOME BEFORE NON-CONTROLLING INTEREST 4,896,996 14,521,768 13,235,579 39,582,831 Income attributable to non-controlling interests 1,037,525 1,937,138 3,200,280 4,998,828 Income attributable to L & L 3,859,471 12,584,630 10,035,299 34,584,003 NET INCOME $ 4,896,996 $ 14,521,768 $ 13,235,579 $ 39,582,831 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain 347,024 1,707,441 4,833,525 4,367,017 COMPREHENSIVE INCOME $ 5,244,020 $ 16,229,209 $ 18,069,104 $ 43,949,848 Comprehensive income attributable to non-controlling interests $ 1,093,359 $ 2,098,255 $ 3,961,242 $ 5,351,049 Comprehensive income attributable to L & L 4,150,661 14,130,954 14,107,862 38,598,799 INCOME PER COMMON SHARE – basic $ 0.12 $ 0.42 $ 0.31 $ 1.17 INCOME PER COMMON SHARE – diluted $ 0.12 $ 0.41 $ 0.30 $ 1.15 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 32,723,159 30,296,064 32,093,512 29,490,324 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 33,539,928 31,018,298 33,004,193 30,183,227 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 31, 2 ( Unaudited) For The Nine Months Periods Ended January 31, 2012 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 13,235,579 $ 39,582,831 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,786,768 6,222,658 Stock compensation 2,913,347 4,060,944 Accretion of asset retirement obligation 181,214 - Accounts receivable (3,946,006) (10,856,252) Prepaid and other current assets 4,995,236 3,936,965 Inventories (3,388,905) (915,667) Other receivable 766,180 (782,360) Accounts payable and other payable (1,704,991) (9,785,424) Customer deposit (2,224,386) 982,112 Accrued and other liabilities 208,022 (375,823) Taxes payable 1,605,583 3,721,722 Note receivable 1,532,596 - Net cash provided by operating activities 18,960,237 35,791,706 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (856,378) (10,881,933) Construction-in-progress (19,677,589) (29,249,390) Increase in investments 397,860 (4,445,402) Cash received from spin-off HSC 1,030,260 - Net cash (used in) provided by investing activities (19,105,847) (44,576,725) CASH FLOWS FROM FINANCING ACTIVITIES: Payment on bank loans - (1,870,775) Due to officers (1,200) - Proceeds from warrant extension - 50,000 Proceeds from Treasury stock sold 3,840,795 2,500,007 Payment to previous owner of acquired mine (1,742,852) - Warrants converted to common stock - 4,669,750 Net cash provided by financing activities 2,096,743 5,348,982 Effect of exchange rate changes on cash and cash equivalents 430,595 4,255,310 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 2,381,728 819,273 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 4,914,425 7,327,369 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 7,296,153 $ 8,146,642 - SUPPLEMENTAL INFORMATION INTEREST PAID $ 344,116 $ 446,055 INCOME TAX PAID $ 1,012,634 $ 2,615,331 NON-CASH INVESTING AND FINANCING ACTIVITY: Stock subscription $ - $ 1,800,000 The accompanying notes are an integral part of these consolidated financial statements 5 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description Of Business L & L Energy, Inc. (“L&L” or the “Company”) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Company’s name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China from coal mining, clean coal washing, coking, and coal wholesale operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, southwest China. As of January 31, 2012, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (“KMC”), which owns/controls coal wholesale operations, Ping Yi Coal Mine ( “PYC”) and Ping Yi coal washing; · L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; · L&L Yunnan Tianneng Industry Co. Ltd. (“TNI”), which owns/controls ZoneLin Coal Coking Factory (“ZoneLin”); · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) and coal wholesale and distribution operations; and · Da Ping Coal Mine (“DaPing”) Basis Of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. 6 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles These statements reflect all adjustments, consisting of normal recurring adjustments, which, in management’s opinion, are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2011 as filed with the Securities and Exchange Commission (“SEC”) on July 29, 2011. Principles of Consolidation The fully consolidated financial statements include the accounts of the Company, and 100% ownership of KMC subsidiary including coal wholesale and PYC coal mine, 80% of operations of LLC “2 Mines” including both coal mining and coal washing, 98% of TNI (coal washing and coking operations), 60% of DaPing, 98% of Tai Fung. The Company fully consolidates 100% of the assets, liabilities of its subsidiaries and show the non-controlling interests owned by their respective owners as Non-Controlling Interests. The results of operations of the Company’s subsidiaries less amounts attributable to non-controlling interest owners are net income attributable to the Company. All significant inter-company accounts and transactions are eliminated. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from management’s estimates. 7 New accounting pronouncements In December 2011, the FASB issued guidance on offsetting (netting) assets and liabilities. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The new guidance is effective for annual periods beginning after January 1, 2013. In September 2011, the FASB issued guidance on testing goodwill for impairment. The new guidance provides an entity the option to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If an entity determines that this is the case, it is required to perform the currently prescribed two-step goodwill impairment test to identify potential goodwill impairment and measure the amount of goodwill impairment loss to be recognized for that reporting unit (if any). If an entity determines that the fair value of a reporting unit is no less than its carrying amount, the two-step goodwill impairment test is not required. The new guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. In June 2011, the FASB issued guidance on presentation of comprehensive income. The new guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. Instead, an entity will be required to present either a continuous statement of net income and other comprehensive income or in two separate but consecutive statements. The new guidance is effective for annual periods beginning after December 15, 2011. In December 2011, the FASB issued a deferral of certain portion of this guidance. In May 2011, the FASB issued guidance to amend the accounting and disclosure requirements on fair value measurements. The new guidance limits the highest-and-best-use measure to nonfinancial assets, permits certain financial assets and liabilities with offsetting positions in market or counter party credit risks to be measured at a net basis, and provides guidance on the applicability of premiums and discounts. Additionally, the new guidance expands the disclosures on Level 3 inputs by requiring quantitative disclosure of the unobservable inputs and assumptions, as well as description of the valuation processes and the sensitivity of the fair value to changes in unobservable inputs. The new guidance is effective for annual periods beginning after December 15, 2011. 8 NOTE 3. BUSINESS COMBINATIONS Fiscal year 2011 Acquisitions DaPing Coal Mine On March 25, 2011, the Company entered into an Acquisition Agreement to acquired 60% equity of the DaPing Coal Mine (“ DaPing ”), with an effective date of March 15, 2011, for a purchase price of 112,080,000 RMB (equivalent to approximately US$17,064,815 ). An initial installment of 10,000,000 RMB (equivalent to US$1,522,557), which was payable as of April 2011, has been fully paid as of October 31, 2011. The remaining purchase price is payable subject to achieving eight milestone requirements, which consist of licensing, receipt of related certificates, government approvals, transfer of personnel, and transfer of documentation. As of January 31, 2012, none of these milestones have been met, and the remaining balance payable to the prior owners is 102,080,000 RMB (equivalent to US$15,388,508). The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $ 528,914 Property, plant and equipment 3,899,314 Intangible assets* 26,673,895 Fair value of assets 31,102,123 Less: Fair value of liabilities 14,037,308 Net assets acquired $ 17,064,815 Non-controlling interest $ 9,626,043 *Includes goodwill $2,625,751 Tai Fung Energy Inc. (“Tai Fung”) On March 8, 2011, the Company entered into an Operating Agreement to invest up toRMB 20,000,000 (equivalent to US$3,063,069)in a newly established entity, Tai Fung, a Chinese company established in SeZone Country, Yunnan Province, PRC on March 8, 2011. Tai Fung is a marketing and distributing company of coal throughout China and had yet to begin operation as of April 30, 2011. The Company has paid RMB 4,178,718 (equivalent to US$639,985) as of January 31, 2012. The Operation Agreement is subject to renewal after six years from the execution datethe agreement. Pro-forma Information The following unaudited pro forma condensed combined financial information presents the results of operations of the Company as they may have appeared if the acquisition of DaPing Tai Fung and presented in the aggregate, collectively, had been completed on May 1, 2011 and 2010: For the period end January 31, 2012 January 31, 2011 Net revenue $ 108,699,834 $ 179,197,416 Income from operation 16,055,605 45,648,781 Net income attributable to L&L $ 10,035,299 $ 34,708,532 Basic proforma earning per share 0.31 1.18 Diluted proforma earning pershare 0.30 1.15 9 NOTE 4. RESTRICTED CASH Long-term restricted cash represents the bank deposits placed as guarantee for the future payments of costs related to land subsidence, restoration, rehabilitation and environment protections required by the local province government authority. NOTE 5. PREPAID EXPENSES AND OTHER CURRENT ASSETS Cash advances are made to coal suppliers to guarantee a certain delivery of coal to us at a specified time and price. Since the demand for coal is high, we set up agreements with these suppliers, with cash deposits, to ensure a constant supply of coal to our washing and coking facilities. By signing purchase agreements with our suppliers which provide for the payment of deposits over a certain period of time, we ensure that our suppliers will deliver their coal to us in a timely manner. Certain agreements impose penalties on the suppliers for non-compliance. All of the Company’s Bill receivable is Bank Acceptance from our customers. Bank’s Acceptance is a promised future payment, or time draft, which is accepted and guaranteed by a bank and drawn on a deposit at the bank by the buyer. The bank acceptance specifies the amount of money, the date, and the company to which the payment is due. After acceptance, the draft becomes an unconditional liability of the bank. But the holder of the draft can sell (exchange) it for cash at a discount to a bank or endorse it to another company instead of cash payment. Additionally, the Company provides advances to employees for them to handle incidentals in our mining operations as well as washing and coking expansion projects as these facilities are far away from our headquarters in Kunming. There were no advances to officers or directors. Prepaid expenses and other current assets consisted of the following: Description January 31, 2012 April 30, 2011 Advances to suppliers $20,205,468 $14,389,107 Bill receivable 918,957 12,345,103 Advanced to employees 2,369,656 1,518,454 Other 152,145 388,798 Total $23,646,226 $28,641,462 10 NOTE 6. OTHER RECEIVABLES Other receivables consisted of the following: Description January 31, 2012 April 30, 2011 Short term loans to business associates $288,018 $927,736 HSC receivable 228,891 1,259,151 Other 272,798 399,260 Total $789,707 $2,586,147 The Company made short term loans to business associates in order to develop a long term business relationship. Such loans are considered consistent with accepted business practices in China. These business associates are suppliers to our Company and we believe that these loans result in securing adequate supplies for the expansion of production capacity in our mines. NOTE 7. INVENTORIES Inventories are primarily related to coal located at KMC, 2 Mines, PYC,Tai Fung and TNI. Inventories consisted of the following: Description January 31, 2012 April 30, 2011 Raw Coal $ 2,127,540 $ 2,952,157 Coke Coal 493,891 537,072 Fine Coal 7,400,493 3,143,790 Total $ 10,021,924 $ 6,633,019 NOTE 8. PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT Property, plant, equipment and mine development consisted of the following: Description January 31, 2012 April 30, 2011 Mine development $ 47,055,719 $ 27,241,647 Mineral rights 46,655,871 45,306,336 Building and improvements 11,168,796 9,736,380 Machinery and equipment 26,729,580 24,329,509 131,609,966 106,613,872 Accumulated depreciation (15,140,583) (10,134,320) Property, Plant and Equipment, net $ 116,469,383 $ 96,479,552 Mineral rights represent the exclusive right, granted by the Chinese government, to operate the 2 Mine, as well as PYC and DaPing. The rights were acquired in the first quarter of 2008 as a result of the acquisition of these mines, which occurred on May 1, 2008, November 1, 2009and March 15, 2011, respectively. The Company has elected to use unit-of-production method to depreciate its mineral rights. Depreciation expense was $1,189,496 and $1,490,128 for the three months ended January 31, 2012 and January 31, 2011, respectively. Depreciation expense was $4, 644, 380 and $5, 880, 800 for the nine months ended January 31, 2012 and January 31, 2011, respectively. 11 NOTE 9. CONSTRUCTION IN PROGRESS Construction in progress includes mine development, ventilation and electrical system improvements, building of staff quarters, and beginning construction of a sewage treatment system and road expansion for the washing facilities. Construction in progress was $45,388,396 and $44,943,609 as of January 31, 2012 and April 30, 2011, respectively. Capitalized interest costs included in construction in progress were approximately $74,903 and $177,781 for the nine months ended January 31, 2012 and 2011, respectively. NOTE 10. INTANGIBLE ASSETS Customer relationship and technology assets are being amortized over a period of 7 years. Amortization expense for these assets was $124,837 and $107,018 for the nine months ended January 31, 2012 and January 31, 2011, respectively. Amortization expense of Asset Retirement Cost was $37,795 and $161,504 for the three and nine months ended January 31, 2012. Intangible assets consisted of the following: Description January 31,2012 April 30, 2011 Technology $ 281,362 $ 273,224 Customer relationship 899,731 873,706 1,181,093 1,146,930 Accumulated amortization (378,200) (244,375) $ 802,893 $ 902,555 We have reclassified Mineral Rights to Property, Plant, Equipment and Mine Development. Mineral Rights were disclosed as Intangible Assets in prior financial statements . As of January31, 2012, estimated future amortization expenses related to intangible assets were as follows (in thousands): Remainder of Fiscal 2012 $ 42 Fiscal 2013 166 Fiscal 2014 166 Fiscal 2015 166 Fiscal 2016 166 Thereafter $ 97 NOTE 11. LONG TERM RECEIVABLE As of January 31, 2012, the Company entered into several agreements with Colorado-based Bowie Resources, LLC and have loaned a total of approximately $6.5 million. The loan originally carried a variable interest rate of approximately nine (9) percent to approximately eleven (11) percent. The loan is co-senior with another lender. The total balance was $6,874,968 including interest of $325,955 for the period end of January 31, 2012 and $7,272,828 including interest of $230,815 for the period ended April 30, 2011. 12 NOTE 12. RELATED PARTY TRANSACTIONS Related Party Notes Receivable The Company loaned money to various entities that have non-controlling interests with the Company. Those loans are reflected in the consolidated balance sheets as related party notes receivables, and are secured by assets and machinery of the various mines or businesses, as indicated below. Because these borrowers have business in which the Company has an interest, the Company considers these borrowers as related parties. The business purpose of these related party transactions relates to the maintenance of long-term business relationships. There was no impact to the statements of income and other comprehensive income for the nine months ended January 31, 2012 and year ended April 30, 2011 as a result of these loans. For the nine months ended January 31, 2012, the total amount of loan repayments was approximate 5.9 million. Related party notes receivable consisted of the following as of January 31, 2012: Borrowers Relationship USD Maturity Collateralized by Associates to TianRi Coal Mine Shareholder & non-controlling interest holder $1,606,591 1-May-15 Mining equipment Associates to SuTsong Shareholder & non-controlling interest holder 2,854,372 1-May-15 Mine Assets Associates to DuPuAn Shareholder & non-controlling interest holder 1,126,620 1-May-15 Mine Assets Yunnan Tinnan Co. Ltd. Non-controlling interest holder 171,476 1-May-15 Machinery Others Shareholder & non-controlling interest holder 136,919 Various dates $5,895,978 Related party notes receivable consisted of the following as of April 30, 2011: Borrowers Relationship USD Maturity Collateralized by Associates to TianRi Coal Mine Shareholder & non-controlling interest holder $1,549,961 1-May-15 Mining equipment Associates to SuTsong Shareholder & non-controlling interest holder 2,771,809 1-May-15 Mine Assets Associates to DuPuAn Shareholder & non-controlling interest holder 2,761,248 1-May-15 Mine Assets Yunnan Tinnan Co. Ltd. Non-controlling interest holder 191,698 1-May-15 Machinery Others Shareholder & non-controlling interest holder 153,858 Various dates $7,428,574 Related Party Payable Related party payable consisted of the following: January 31,2012 April 30, 2011 Payable to previous owners of ZoneLin (current) $ 200,000 $ 200,000 Payable to previous owners of DaPing Coal Mine 15,321,963 17,064,815 Total related party payable - current 15,521,963 17,264,815 Payable to previous owners of ZoneLin (non-current) 800,000 800,000 Total related party payable $ 16,321,963 $ 18,064,815 Related party payables do not bear interest and are un-collateralized. These related party payable have no impact on the statements of income and other comprehensive income for the nine months ended January 31, 2012 and year ended April 30, 2011. 13 Due to Officers Due to officers consisted of the following: Due to officer January 31, 2012 April 30, 2011 Dickson Lee $ 233,334 $ 420,000 Robert Lee 670,000 650,000 Shirley Kiang 60,000 - Clayton Fong 105,466 - Total due to officer 1,068,800 1,070,000 NOTE 13. ASSET RETIREMENT OBLIGATION With respect to the DaPuAn and SuTsong mines, the Company estimates the asset retirement obligation at a rate of 3 RMB per ton based on total reserves at the end of the useful lives of the mines. The Company expects to extract approximately 10 million tons of coal over the expected useful lives (29 and 17 years for DaPuAn and SuTsong Mine respectively). The interest rate used in the net present value calculation is 7%. As for the Ping Yi Mine, the Company estimates the asset retirement obligation at a rate of 2 RMB per ton based on total reserves at the end of the useful lives of the mines. The Company expects to extract approximately 4.4 million tons of coal over the expected useful life of twelve years. The interest rate used in the net present value calculation is 7%. The DaPing Mine was acquired by the Company in March 2011. According to the mine reservation report, management expects to extract approximately 15 million tons of coal over the remaining 26 years. DaPing Mine is located in Guizhou Province and the management estimates the asset retirement obligation at a rate of 2 RMB per ton based on total reserves at the end of the useful lives of the mines. The interest rate used in the net present value calculation is 7%. During the quarter ended October 31, 2010, the Company revised the forecasted cash flows used for the net present value calculations for the DaPuAn, SuTsong and PingYi mines. The revisions to estimated cash flows pertain to revisions in the estimated amount and timing of required reclamation activities throughout the lives of the respective mines and reflect changes in estimates of closure volumes, disturbed acreages and third-party unit costs as of October 31, 2010. We based these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from management’s estimates. We evaluated the forecasted cash flows as of January 31, 2012, and no revision was deemed necessary. The following is a summary of the change in the carrying amount of the asset retirement obligation during the quarter ended January 31, 2012 and year ended April 30, 2011. 31-Jan-12 30-Apr-11 Beginning balance $ 1,978,877 $ 507,279 Liabilities incurred during the period - 614,071 Liabilities settled during the period - - Accretion of interest 181,214 98,165 Revisions in estimated cash flows - 759,362 Ending balance $ 2,160,091 $ 1,978,877 14 NOTE 14. OTHER PAYABLES Other Payables consisted of the following: Description 31-Jan-12 30-Apr-11 Payable to business associates $ 2,101,110 $ 4,747,155 Others 4,278,656 2,799,236 Total other payables $ 6,379,766 $ 7,546,391 Total Other Payables was $6.4 million as of January 31, 2012 . None of these payables are collateralized by any assets of the Company. $2 million was a temporary interest free loan from a business partner. The other $4.3 million is for salary payable, notes payable, miscellaneous payment of fees related to maintenance, safety, employee training for security and environmental matters. NOTE 15. TAX PAYABLES Taxes payable consisted of the following: Description 31-Jan-12 30-Apr-11 VAT Payable $ 4,939,152 $ 5,546,296 Income Tax Payable 11,602,061 10,622,221 Other Taxes Payable 3,899,646 2,666,759 Total Tax Payable $ 20,440,859 $ 18,835,276 * Other Taxes Payables mainly include resources tax payable and business tax payable 15 NOTE 16. BANK LOANS During the third quarter of 2010, as part of the acquisitions of TNI and PYC, the Company assumed two loan agreements with banks in China. The first loan with TNI was for RMB 14,300,000 or approximately $1,951,000. This loan carried an interest rate of 5.4% per annum and matures on December 23, 2010, which was paid off. The second loan with PYC was for RMB 15,000,000 or approximately $2,376,614. The loan carries an interest rate of 9.7% per annum and matures on February 26, 2011, but has since been extended by mutual agreement to February 26, 2012. During the fourth quarter of 2011, as part of acquisition of DaPing, the Company assumed RMB 20 million bank loan or approximately $3,168,819 with interest rate of 9.18% per annum and matured on October 29, 2011, and has since been extended to November 30, 2012. All loans are unsecured. NOTE 17. INCOME TAXES Our effective tax rates were approximately 13.1% and 13.8% for the nine months ended January 31, 2012 and 2011, respectively. Our effective tax rate was lower than the U.S. federal statutory rate due to the fact that our operations are carried out in foreign jurisdictions, which are subject to lower income tax rates, and the Company has net operating loss carry-forwards available to offset current and future taxable income. NOTE 18. STOCKHOLDERS’ EQUITY Stock Issued for Compensation For the three months ended January 31, 2012, the Company issued 120,156 shares of common stock with the share value of $342,841 for employees. For the three months ended January 31, 2012, the Company issued 19,010 shares of common stock with the share value of $53,250 for the Board of Directors. For the three months ended January 31, 2012, the company issued 25,000 shares of common stock with the share value of $67,975 for advisors. For the three months ended January 31, 2012, the company issued 65,000 shares of common stock with the share value of $188,200 for consulting fees. During the second quarter, no stock options or warrants were issued for compensation Treasury Stock The Company sold 110,000 shares of treasury stock with the share value of $125,990 to investors. In accordance with US generally accepted accounting principles, the Company recorded an increase to additional paid-in-capital of $125,990, respectively, as a result of the sold and transferred treasury shares. At January 31, 2012, the Company owned a total of 143,093 of its own shares. Stock issued for Warrant Exercise For the three months ended January 31, 2012, 36,000 warrants were exercised and 36,000 shares common stocks with the cash value of $29,880 were issued to investor. The following table summarizes common stock and treasury shares activity for the three months ended January 31, 2012: For the three month period ended January 31, 2012 Shares Amounts Shares for compensation 130,732 $ 380,742 Treasury stock for investors 110,000 225,000 Shares for warrants Exercised 36,000 29,880 Total 276,732 $ 635,622 16 NOTE 19. WARRANTS Warrants Issued for Compensation The Company has authorized 1,100,000 Class D warrants to be issued to executives and 4,000,000 Class E warrants to be issued to Directors. During the year ended April 30, 2011, the Company issued 1,000 Class E warrants to a Director. The warrants were fully vested as of April 30, 2011 and expire five years after issuance. The grant date fair value was $8.92. The Company issued 1,000 warrants to a non-employee. The warrants were fully vested as of April 30, 2011 and expire five years after issuance. The grant date fair value was $9.82. The fair value was estimated on the date of the grant using the Black-Scholes option-pricing model. The following table displays the weighted average assumptions that have been applied to estimate the fair value of warrants on the date of grant for the three months ended January 31, 2012: January 31, 2012 Expected life (years) 5.0 Risk-free interest rate 1.95% Expected volatility 178% Expected dividend yield 0% Expected Life: The expected life was determined based on the option’s contractual term and employees’ expected early exercise and post-vesting employment termination behavior. Risk Free Rate: The risk-free interest rate was based on U.S. Treasury yields with a remaining term that corresponds to the expected term of the option calculated on the granted date. Expected Volatility: Expected volatility is computed based on the standard deviation of the continuously compounded rate of return of days when the stock price changed over the historical period of the expected life of the options. Dividend Yield: The expected dividend yield is zero. The Company has not paid a dividend and does not anticipate paying dividends in the foreseeable future. For the three months ended as January 31, 2012, no warrant was issued or exercised for compensation. 17 Following is a summary of the status of warrants outstanding at January 31, 2012: Type of Warrants Range of Exercise Prices Total Warrants Outstanding Weighted Average Remaining Life (Years) Weighted Average Exercise Price Executives-Class D $ 2.25 10,000 1.08 $ 2.25 Directors - Class E $3.00 - $9.34 210,916 2.79 $ 3.03 Non-employee $ 11.22 1,000 3.38 $ 11.22 Total 221,916 2.72 $ 3.03 As of January 31, 2012, all warrants outstanding for compensation were exercisable. The weighted-average grant-date fair value of warrants granted during the three months ended January 31, 2012 was $ 9.37. Warrants Issued to Investors Effective October 28, 2011, the Company issued promissory notes (unsecured) to certain accredited investors and employees of the Company in the principal amount of $384,872 of which $210,000 has been loaned to the company and $174,872 is considered irrevocable commitment contribution. The proceeds of the notes were used primarily for general business purposes in the U.S. The notes mature on the 330th day from the dates of receipt of cash contribution from the holders of the notes and the Company may prepay all or any portion of the notes without penalty. Interest is payable on the unpaid balance of the notes at an annual rate of 10%. The interest payable on the promissory notes accrued in the amount of $11,082 as of January 31, 2012. As further consideration for providing this financing, the holders of the notes have also received warrants to purchase an aggregate of 96,218 shares of the Company’s common stock at an exercise price of $4.00 per share. The warrants expire at the end of the four-year period following the maturity dates of the corresponding promissory notes. The issuance and sale of the warrants was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933. For the three months ended January 31, 2012, the company issued 36,000 warrants to prior investor and the warrants were completely exercised, respectively. The table below is a summary of all warrants activity as of January 31, 2012: Warrants Roll-forward Summary Weighted Weighted Average Average Exercise Remaining Units Price Life (in Years) Outstanding at April 30, 2011 1,024,474 $4.38 2.68 Issued - - - Exercised - - - Cancelled - - - Expired - - - Outstanding at July 31, 2011 1,024,474 $4.38 2.43 Exercisable at July 31, 2011 1,024,474 $4.38 2.43 Issued 96,218 $4.00 5.52 Exercised - - - Cancelled - - - Expired - - - Outstanding at October 31, 2011 1,120,692 $4.35 3.2 Exercisable at October 31, 2011 1,120,692 $4.35 3.2 Issued 36,000 $0.83 5 Exercised (36,000) $0.83 - Cancelled - - - Expired - - - Outstanding at January 31, 2012 1,120,692 $4.35 2.94 Exercisable at January 31, 2012 1,120,692 $4.35 2.94 18 NOTE 20. NON-CONTROLLING INTEREST As described in Note 1, to the consolidated financial statements, the Company has the majority controlling interest of L&L Coal Partners, TNI, Tai Fung and DaPing. During the fiscal year 2010, the Company increased its ownership interest in L&L Coal Partners to 80% from 60% on April 30, 2009. The equity related to non-controlling interest as of January 31, 2012 represents 20% third party interest in L&L Coal Partners, 2% third party interest in TNI, 2% third party interest in Tai Fung and 40% third party interest in DaPing. Below is a schedule of changes in ownerships interest as of January 31, 2012 and April 30, 2011: January 31, 2012 April 30,2011 Beginning balance $ 29,530,133 $ 12,594,293 Non-controlling interest related to acquisitions - 10,391,810 Translation 886,776 923,351 Net income related to non-controlling interest 3,200,280 5,620,679 Ending balance 33,617,189 29,530,133 NOTE 21. EARNINGS PER SHARE The Company only had common shares, warrants and stock options issued and outstanding as of January 31, 2012 . Under the treasury stock method of earnings per share, the Company computed the diluted earnings per share as if all issued warrants were converted to common stock and cash proceeds were used to buy back common stock. For the Three Months Ended January 31 For the Nine Months Ended January 31 2012 2011 2012 2011 Net income attributable to L&L $ 3,859,471 12,584,630 $ 10,035,299 34,584,003 Number of Shares 32,723,159 30,296,064 32,093,512 29,490,324 Per Share - Basic $ 0.12 0.42 $ 0.31 1.17 Effect of dilutive shares $ 816,768 722,235 $ 910,680 692,904 Number of dilutive shares 33,539,928 31,018,298 33,004,193 30,183,227 Per Share - Diluted $ 0.12 0.41 $ 0.30 1.15 19 NOTE 22. COMMITMENTS AND CONTINGENCIES Operating Lease Commitments The Company has three operating leases: the Seattle office, Guizhou office and Beijing office. All are non-cancelable leases, expiring in July 2012, February 2012 and June 2012, respectively.The non-cancelable operating lease agreement requires that the Company pays certain operating expenses, including management fees to the leased premises. The future minimum rental payment in less than a year is $85,533 and there is no future payment in greater than a year. Legal Matters On August 26, 2011, a federal securities law class action complaint was filed against the Company, certain officers and directors (i.e., Dickson V. Lee and Ian G. Robinson) and a former officer (i.e., Jung Mei (Rosemary) Wang) in the United States District Court, Western District of Washington at Seattle on behalf of a class consisting of all persons who purchased the common stock of the Company during the period August 13, 2009 through August 2, 2011, inclusive, and who were damaged thereby (the “Securities Class Action ”). It alleges that the Company filed false and misleading reports with the SEC from August 13, 2009 to August 2, 2011, primarily based upon an amendment the Company filed to its 2010 Annual Report on Form 10-K on July 28, 2010 and a report published by the Glaucus Research Group on August 2, 2011. On December 15, 2011, the court appointed Gregg Irvin as lead plaintiff, and he filed an amended complaint and second amended complaint on February 8 and March 2, 2012, respectively, naming four other current and former directors as defendants (i.e., Shirley Kiang, Robert Lee, Dennis Bracy and Robert Okun). On November 4, 2011, a complaint was filed by Larew P. Stouffer, an individual, in a derivative suit against the Company as nominal defendant, and against certain existing officers/employees and/or directors (i.e., Dickson V. Lee, Norman Mineta, Ian G. Robinson, Robert W. Lee, Shirley Kiang, Dennis Bracy, Syd S. Peng) and certain former officers and/or directors (i.e., Edward L. Dowd, Andrew M. Leitch, Robert Okun, Joseph J. Borich, Jung Mei Wang and David Lin) in the First Judicial District Court of the State of Nevada for Carson City (the “ Stouffer Derivative Suit ”). It mainly alleges that the defendants breached fiduciary duties to the Company and its shareholders, wasted corporate assets by paying certain officers and directors who breached their fiduciary duties, were unjustly enriched by accepting compensation while breaching fiduciary duties, and committed wrongful acts in concerted action. On November 15, 2011, a complaint was filed by Russell L. Bush, an individual, in a derivative suit against the Company as nominal defendant, and against all existing directors (i.e., Dickson V. Lee, Norman Mineta, Ian G. Robinson, Robert W. Lee, Shirley Kiang, Dennis Bracy, Syd S. Peng) in the United States District Court, Western District of Washington at Seattle (the “ Bush Derivative Suit ”, with the Stouffer Derivative Suit, the “ Derivative Suits ”). It mainly alleges that the defendants breached fiduciary duties by failing to install proper internal control and overseeing system, and were unjustly enriched by accepting compensation while breaching fiduciary duties. Foreign Currency The majority of the Company sales, purchases and expense transactions are denominated in RMB and most of the Company’s assets and liabilities are also denominated in RMB. The RMB is not freely convertible into foreign currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance. Environmental Remediation The PRC adopted extensive environmental laws and regulations that affect the operations of the coal mining industry. The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material. Under existing legislation, however, Company management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the Company. Chinese Government The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Company’s results may be adversely affected by changes in the governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversions and remittance abroad, and rates and methods of taxation, among other things. Concentrations For the nine months ended January 31, 2012 , we had three major customers who purchased 4
